Opinion by
Judge Peters :
Appellant was the drawer, one Morton, the acceptor, and appellee was the endorser of a bill of exchange for near one thousand dollars, which was sold to the People’s Bank of Louisville.
On the 18th day of December, 1867, four hundred dollars was paid on said bill, and on the 22d of December, 1869, two hundred and eighty-seven and fifty one-hundredths dollars were paid on it by appellee. After that the bank sued the parties to the bill and recovered judgment for the amount remaining unpaid. Appellee satisfied the judgment and took an assignment of it to himself. And after an official return of nulla bona brought this bill for a discovery of assets against appellant, Morton being insolvent.
Appellant by his answer raises two issues of fact. 1st. That he drew the bill for the accommodation of Morton and appellee, he having received one-half the money raised by the sale of the bill. 2d. That he paid the $400 credited on the bill of date December 18, 1867.
Both these questions the court below decided against appellant and he has appealed. After a careful examination of the evidence we are unable to say that the court below erred in its conclusions. If the judgment is not sustained by a preponderance of the evidence, we feel assured that there is not a preponderance against it, and in such case where no legal question is involved we are not authorized to reverse. Wherefore the judgment must be affirmed.